                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                      Chapter 11

DAVID’S BRIDAL, INC., et al.,               Case No. 18-12635 (RDD)

Debtors.                                    (Jointly Administered)

                                            Objection Deadline: December 14, 2018

                                            Related Docket Nos.: 12 & 138


    LIMITED OBJECTION, JOINDER AND RESERVATION OF RIGHTS OF LEVIN
      MANAGEMENT CORPORATION TO THE NOTICE OF ASSUMPTION OF
     EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF DEBTORS AND
                         RELATED PROCEDURES

         Levin Management Corporation (“Landlord”), by and through their counsel, Stark &

Stark, P.C., hereby file the following limited objection, joinder and reservation of rights (the

“Objection”) to the above-captioned debtors’ (the "Debtors") Notice of Assumption of Executory

Contracts and Unexpired Leases of Debtors and Related Procedures (the “Notice”)[Document

No. 138], in support of the Objection Landlord respectfully state as follows:


                                         BACKGROUND

    1. On or about November 19, 2018 (the “Petition Date”), the Debtors filed voluntary

petitions under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) with

this Court.

    2. Upon information and belief, Debtors operate their businesses as debtors-in-possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

    3. Landlord, as agent or directly as landlord, is a party to an unexpired lease

(the “Lease”) of nonresidential real property (the “Premises”) with one of the Debtors within a

shopping center (the “Shopping Centers”). The Premises is part of a “shopping center” as that


                                                  1
4853-0945-3955, v. 1
term is referred to in Bankruptcy Code §365(b)(3). See In re Joshua Slocum, Ltd., 922 F.2d.

1081 (3d Cir. 1990). As such, Landlord is entitled to the protections of that section for the

Premises within the Shopping Center. 1

       4. On or about November 30, 2018, Debtors filed the Notice which provides that any default

will be satisfied by the Reorganized Debtors upon assumption in the ordinary course.

Counterparties are directed to communicated with Debtors’ counsel to attempt to consensually

resolve any dispute regarding the Notice prior to filing an objection.

       5. At this juncture Landlord’s cure amount has not been reconciled, accordingly there has

not yet been any communications with counsel regarding same.

       6. Rents for the Premises has not been paid. Landlord reserves its right to assert additional

amounts, including rent, reconciliation charges, damages, attorneys’ fees and costs.




                                                   OBJECTIONS

All Existing Defaults Must Be Cured

       7. Under Section 365(b)(1) of the Bankruptcy Code, the Lease may only be assumed

upon (1) cure of all existing defaults (11 U.S.C. § 365(b)(1)(A)), (2) compensating the Landlord

for pecuniary losses resulting from such default (11 U.S.C. § 365(b)(1)(B)), and (3) providing

adequate assurance of future performance under the Lease (11 U.S.C. § 365(b)(1)(C)).

       8. To the extent Debtor seek to assume and assign Landlord’s lease, all defaults must be

cured, including attorneys’ fees and costs which are pecuniary damages which must be cured as a

result of the Debtors’ defaults under the Leases. See Urban Retail Props. v. Loews Cineplex

Entm’t Corp., 2002 U.S. Dist. LEXIS 6186, at *25-28 (S.D.N.Y. Apr. 8, 2002).

       9.   The assumption of any lease must be cum onere, accepting both the benefits and burdens


1
    Due to the voluminous nature of the lease, Landlord reserves the right to provide a copy of the leases upon request.

                                                            2
4853-0945-3955, v. 1
of the leases. See In re Fleming Cos., 499 F.3d 300, 308 (3d Cir. 2007) (quoting In re Italian Cook

Oil Corp., 190 F.2d 994, 997 (3d Cir. 1951). Therefore, Debtors satisfy all obligations under the

Lease, including rent and charges accruing or coming due under the Lease, including additional

rent and charges which have not yet been billed, reconciled, or adjusted, and indemnification

and/or contribution obligations under the lease.

    10. In sum any assumption of the Landlord’s Lease must require that the proposed assignee is

liable for all obligations to pay accrued, but unbilled or not due rent and charges and indemnity

obligations and that adequate assurance of future performance under the lease be provided.


                             JOINDER IN OBJECTIONS RAISED BY
                       OTHER LANDLORDS AND RESERVATION OF RIGHTS

    11. To the extent consistent with the objections expressed herein, Landlord also joins in the

objections of other shopping center landlords to the Motion. Further, Landlord reserves all rights

to make further and or future objections. Landlord also reserves its right to amend its cure

amounts; assert any rights for indemnification or contribution against the Debtor under the lease;

and/or to be provided with adequate assurance of future performance under the lease by the

Debtors/

         WHEREFORE, Landlord respectfully requests that an order be entered consistent with

the foregoing objection.


                                                       John R. Weaver Jr., PA



                                                       By:/ s/ John R. Weaver, Jr.,
                                                               John R. Weaver, Jr., Esq.
                                                       831 N. Tatnall Street, Suite 200
                                                       Wilmington, DE 19801
                                                       (302) 655-7371
                                                       jrweaverlaw@verizon.net



                                                   3
4853-0945-3955, v. 1
                               STARK & STARK
                               A Professional Corporation

                               By: /s / Thomas S. Onder
Dated: December 17, 2018               Thomas S. Onder
                                       Joseph H. Lemkin

                               993 Lenox Drive
                               Lawrenceville, NJ 08648
                               (609) 219-7458 (direct)
                               (609) 896-9060 (main)
                               (609) 895-7395 (facsimile)
                               Attorneys for Levin Management
                               Corporation




                           4
4853-0945-3955, v. 1
